 

~~

 

 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

 

JUL 12 2019

 

 

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA | OLERK US DISTRICT COURT
SGUTHERN DISTRICT OF CALIFQR*iA

UNITED STATES OF AMERICA JUDGMENT INAC , Be omrrerrmen i ceranend
V. (For Offenses Committed On or After November 1, 1987)

 

 

CELESTINO HERNANDEZ (1) Case Number: 19CR0729-CAB
LINDA A. McDONALD, FEDERAL DEFENDERS, INC.

Defendant’s Attorney

USM Number 66715112

[] -
THE DEFENDANT:
X] pleaded guilty to count(s) ONE (1) OF THE ONE-COUNT INFORMATION

[1 was found guilty on count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Count
Title & Section Nature of Offense Number(s)
8 USC 1326 ATTEMPTED REENTRY OF REMOVED ALIEN 1

The defendant is sentenced as provided in pages 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984,

L} The defendant has been found not guilty on count(s)

 

L] Count(s) is dismissed on the motion of the United States.

 

Assessment : $100.00

[| IJVTA Assessment’: $
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

No fine () Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

July.12. 2019/7

Date of Impogitign of Sentence

 

 

 

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 
py

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: CELESTINO HERNANDEZ (1) Judgment - Page 2 of 2
CASE NUMBER: 19CRO0729-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
36 MONTHS.

Sentence imposed pursuant to Title 8 USC Section 1326(b).

The court makes the following recommendations to the Bureau of Prisons:
PLACEMENT WITHIN THE WESTERN REGION TO FACILITATE FAMILY VISITATIONS.

X &

[1 The defendant is remanded to the custody of the United States Marshal.

(1 The defendant must surrender to the United States Marshal for this district:
[1 at A.M. on

 

 

 

Cas notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

C1 onor before
as notified by the United States Marshal.
L] as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on to

at , with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL
Af

19CRO729-CAB
